Citation Nr: 0710417	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  03-16 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for chronic otitis media.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from April 1970 to November 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2002 by the 
Department of Veterans Affairs (VA) Chicago, Illinois, 
Regional Office (RO).


FINDING OF FACT

The veteran did not have chronic otitis media in service, or 
for several years thereafter; his current disability is not 
related to disease or injury in service.  


CONCLUSION OF LAW

The criteria for service connection for chronic otitis media 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In April 2002, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Because 
service connection has been denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining service medical records, obtaining private medical 
records, and providing a personal hearing.

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

The veteran's entrance examination record reports the veteran 
had scarring in both eardrums and a history of running ears, 
mostly when the veteran was young.  Service medical records 
do not report any complaints or diagnosis of an ear condition 
and the November 1971 separation examination reports a normal 
finding for the ears-general.  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2000).  In this case, there is no evidence of 
chronic otitis media condition in service; consequently, 
continuity of symptomatology is needed.  

The initial post-service record of an ear problem is found in 
a November 1976 treatment record which reports the veteran's 
complaint of occasional fullness in the ears and an earache.  
The record reports the veteran's history of an ear infection 
in 1971 and in the previous winter, Winter 1975, and 
intermittent pain in bilateral ears since childhood.  The 
veteran was subsequently diagnosed with adhesive otitis 
media, left ear, and ossicular chain discontinuity, and a 
tympanomastoidectomy with incus transposition, left, was 
performed.  See November 19, 1976 private operation record.  
Private treatment records dating in February 1977, November 
1977, May 1985, May 1987, May 1988, and May 1990 report pain 
in at least one ear.  A June 2001 private treatment record 
reports the veteran was prescribed otic drops which seemed 
"to clear up occasional infections in the left ear."  

A March 2002 letter from the veteran's private ear physician 
states that the veteran was initially seen at the private 
clinic in November 1976, "at which time the veteran 
presented with chronic ear infection, beginning in 1971."  
The physician opined that "based on the history [the 
veteran] provided at the initial clinic visit, the veteran's 
left ear infection began during his tour of duty during 
Vietnam."  

Although the physician has provided a positive nexus opinion, 
the Board finds that this opinion has no probative value.  
The physician's positive nexus opinion is premised on the 
physician's finding that the veteran has had chronic ear 
infections since 1971.  The physician mischaracterizes the 
1976 treatment record, however.  The 1976 treatment record 
reports the veteran's history of 2 prior ear infections, one 
in 1971 and another 4 years later in 1975.  2 ear infections 
over the span of 5 years is not evidence of a chronic 
condition.  There is no competent evidence indicating that 
the veteran had additional ear infections during the period.  
In short, there is no evidence that the veteran had chronic 
otitis media between separation from service and the 1976 
initial treatment.  Consequently, the nexus opinion is based 
on an erroneous premise and its probative value is voided.

In sum, there is no competent medical evidence linking the 
veteran's chronic otitis media to service.  Service medical 
records do not report any ear infections, and the first 
recorded treatment for an earache is dated in 1976, over five 
years after separation from service.  Although the 1976 
record reports the veteran's history of prior ear infections, 
there is no evidence that the alleged prior ear infections 
were manifestations of a chronic disability existing since 
service.  Consequently, service connection must be denied. 


ORDER

Service connection for chronic otitis media is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


